ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Stein (US 2014/0372020 A1) teaches a navigation system may include at least one processing device configured to determine, based on an output of one or more position sensors associated with the navigation system, a current location of at least one component associated with the navigation system and determine a destination location different from the current location. The navigation system may also acquire, from one or more image acquisition devices, a plurality of images representative of an environment of a user of the navigation system and derive, from the plurality of images, visual information associated with at least one object in the environment. The system may also determine one or more instructions for navigating from the current location to the destination location, wherein the one or more instructions include at least one reference to the visual information derived from the plurality of images. The system may also deliver to the user the one or more instructions.
In regarding to independent claims 1, 9 and 16, Stein taken either individually or in combination with other prior art of record fails to teach or render obvious for generating navigation instructions for a vehicle, the system comprising: an object identification unit adapted to identify an object in a captured image; and a navigation unit adapted to generate navigation instructions based on a current location of the vehicle and a direction of movement of the object, wherein the direction of movement of the object is determined by receiving, with an input interface, first and second images of a surrounding environment of the vehicle at first and second different times, identifying, with the object identification unit, the object in both the first and second images, and determining, with the navigation unit, the direction of movement of the object based on differences in at least one of a dimension and a location of the object in the first and second images.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	November 16, 2021